Citation Nr: 1740036	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a neurological disorder affecting the upper extremities, claimed as due to in-service exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968, including service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hand tremors.  The Board has broadened this issue as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a neurological disorder affecting the bilateral upper extremities as a result of in-service exposure to herbicide agents, namely Agent Orange.  See May 2012 VA Form 21-0820.  His post-service treatment records show a diagnosis of essential tremor affecting both hands.  See, e.g., March 2015 VA treatment record.  Further, the Board notes that the Veteran's exposure to herbicide agents including Agent Orange during active duty is conceded based on his Vietnam service.  While essential tremor is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's essential tremor is not related to his conceded exposure to herbicide agents in Vietnam.  See Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994).  Accordingly, the Board finds that VA's duty to obtain a VA examination and medical opinion is triggered in this case.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Updated VA and private treatment records should also be secured.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain outstanding private records, to include any additional records from West Allegheny Healthcare dated since June 2015; Southwestern Pennsylvania Neurology Associates, Ltd. dated since January 2010; and Allegheny Neurological Associates dated since October 2008.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any neurological disorder affecting the upper extremities.  The examiner should review the claims file.  All indicated studies should be performed and all findings should be reported in detail.

For each diagnosed neurological disorder affecting the upper extremities, including essential tremor, please opine as to whether it is as least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to service, including as a result of conceded herbicide agent exposure therein.  Please provide a robust rationale for any conclusion reached, and note that (1) the absence of evidence of treatment for tremors in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion; and (2) the fact that the diagnosed disability is not a presumptive disability under 38 C.F.R. 
§ 3.309(e), cannot be the sole basis for finding that the disability is not related to his conceded exposure to herbicide agents in Vietnam.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this conclusion has been reached should be provided.

4.  Then, after taking any development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




